DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to applicant’s response application filing on August 4, 2020 in which claims 1-18 are presented for further examination.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:  The present invention relates to Generating hexadecimal trees to compare file sets.  The closest prior art Weinstein et al. (US 2015/0234885) is directed to METHODS AND SYSTEMS FOR EFFICIENT COMPARISON OF FILE SETS.  Weinstein discloses an audit system that compares a first plurality of signatures representing element information for a first file hierarchy to a second plurality of signatures representing element information for a second file hierarchy. It also discloses the digest or hashes for each of the multiple string descriptors, as seeing in the examples written out in hexadecimal notation of the multiple signatures associated with the file directory. However, it doesn’t compare based on the generation of first and second trees comprising leaves identified by the hexadecimal values; allocating, translating, and comparing first and second leaf index values to create a similarity index as claimed in the present application. “A method of comparing first files in a first set of files with second files in a second set of files comprising: generating first and second trees comprising leaves identified by hexadecimal values; allocating the first files across leaves of the first tree based on hashes of the first files and the hexadecimal values identifying the leaves of the first tree; translating the hashes for the allocated first files into first leaf index values, each first leaf index value being associated with a respective leaf of the first tree and representing respective files from the first set of files that have been allocated to the respective leaf of the first tree; allocating the second files across leaves of the second tree based on hashes of the second files and the hexadecimal values identifying the leaves of the second tree; translating the hashes for the allocated second files into second leaf index values, each second leaf index value being associated with a respective leaf of the second tree and representing respective files from the second set of files that have been allocated to the respective leaf of the second tree; comparing the first leaf index values associated with leaves of the first tree with the second leaf index values associated with corresponding leaves of the second tree to identify leaves that are the same between the first and second trees; and creating, from the comparison, a similarity index indicating a degree of similarity between the first and second sets of files”.  
These features in conjunction with all other limitations of the dependents and independent claims render claims 1-18 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	SHADMON; Moshe (US 20140297651) relates to USING HASH TABLE TO RETRIEVE LEAF INDEX BLOCKS, specifically using a Patricia Trie, identifying that the wrong block is offered by the hash table is done by comparing the bits of the key used to locate the block with the bits of one of the keys of the rows addressed by the block. If the first position of difference is at an offset which is less that the offset represented by the root node of the block, the wrong block was provided by the hash table and a new search process without the usage of the hash table is initiated.
	Manner, et al. (US 9,149,054) relates to Prefix-based leaf node storage for database system, specifically by doing checkpoint process, by the similarity between leaf node keys is based on byte comparisons starting from most significant bytes, that is, leftmost bytes of the key's byte value. For example, keys `0xa9f` and `0xac1234` would be stored in the same branch in the memory pool and they would end up on same disk block or disk blocks that are near to each other in the checkpoint image 410. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELICA RUIZ/Primary Examiner, Art Unit 2162